Citation Nr: 1636883	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for bilateral hearing loss

3.  Entitlement to service connection for a head disability (claimed as a knot on the back of the head). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to May 1974.

These matters are on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal the Veteran indicated that he wanted to appear at a hearing before the Board.  A hearing was scheduled for July 2016.  However, in July 2016, prior to the hearing, the Veteran indicated that he was unable to attend due to the lack of transportation and requested that the hearing be rescheduled.

The Board finds that the Veteran has demonstrated good cause as to his inability to attend the previously scheduled hearing, and that the hearing should be rescheduled. 38 C.F.R. § 20.704 (d) (2015).  The Veteran must make every effort to attend the next hearing scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in Waco, Texas, regarding the claims for service connection for bilateral hearing loss, a bilateral foot disability, and a head injury.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. §20.704 (b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




